ELECTRONIC RECORD                       mi*/?
                                                                           IIS7-/5"
COA#        06-15-00026-CR                        OFFENSE:       1
Companion-e-lS^^S-CR
            Roger Dale Gammons v. The State
STYLE:      ofTexas                               COUNTY:        Hopkins

COA DISPOSITION:      Affirmed                    TRIAL COURT:   8th District Court


DATE: 8/11/15                       Publish: No   TCCASE#:       1423872




                        IN THE COURT OF CRIMINAL APPEALS


          Roger Dale Gammons v. The State
STYLE:    ofTexas              ,                      CCA#:
                                                                                irvt~/r
         APPELLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       //Itf7w/r                                 SIGNED:                         PC:_

JUDGE:      WA      'aAS-6—-                          PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD